Citation Nr: 0932747	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for punctured right ear 
drum.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection chronic plantar 
fasciitis, left heel.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for puncture wound, 
scalp (claimed as head injury).




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran and his spouse presented sworn testimony in 
support of his appeal during an August 2008 hearing at the RO 
before the undersigned acting Veterans Law Judge.  

This matter was previously remanded by the Board for further 
development in July 2008.  It is now ready for appellate 
review.

The issue of entitlement to service connection for punctured 
right ear drum is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest in service and is 
unrelated to service.

2.  Tinnitus was not manifest in service and is unrelated to 
service.

3.  Chronic plantar fasciitis, left heel, was not manifest in 
service and is unrelated to service.

4.  A left knee disorder was not manifest in service and is 
unrelated to service.

5.  Hypertension was not manifest in service and is unrelated 
to service.

6.  The Veteran is not shown to have objective evidence of 
residuals of a puncture wound, scalp (claimed as head 
injury).


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2008).

3.  The criteria for service connection for chronic plantar 
fasciitis, left heel, are not met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  The criteria for service connection for a left knee 
disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

6.  The criteria for service connection for residuals of a 
puncture wound, scalp (claimed as head injury), are not met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in December 2006, prior to the rating decision on appeal, the 
RO advised the Veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection adjudicated herein, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The Veteran's service, VA, and private treatment records as 
well as his written communications and hearing testimony are 
in the file and he has been afforded a VA examination in 
connection with his claims.  As there is no indication or 
allegation that relevant evidence remains outstanding with 
respect to the issues adjudicated herein, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

In this regard, it is noted that the Veteran's notice of 
disagreement indicates that he had received medical treatment 
from at least 1990; however, the earliest post-service 
treatment reports are dated in December 1995.  A February 
2009 letter from the RO/AMC requested that the Veteran 
identify all medical providers who had treated him since 
February 1990 and complete and return a VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
health care provider so that VA could obtain the treatment 
information.  However, the Veteran has not responded to this 
request for information.  In this regard, it is noted that 
"[t]he duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while VA 
does have a duty to assist the Veteran in the development of 
a claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the Veteran's claims folder.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, with respect 
to each claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).



Analysis

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  
38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence 
of conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id., at (b)(1).

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" pre-existing condition.  38 U.S.C.A. § 1153.  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the veteran's claim is one for service connection.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b), Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The Federal Circuit Court has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between his/her 
service and the disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

Service connection for certain diseases, such as arthritis, 
hypertension and organic diseases of the nervous system 
(e.g., sensorineural hearing loss and tinnitus), may also be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert  
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Hearing Loss

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran's April 2009 report of VA audilogy examination 
reflects his contention that he suffered acoustic trauma 
during his military service as a flying crew chief to 
aircraft and flight line operations as well as due to the 
explosion of a KC-10 aircraft, which also allegedly burst his 
left eardrum.  He reported sometimes wearing hearing 
protection during military service and denied occupational 
and recreational noise exposure.  The Veteran's military 
occupational specialty (MOS), as noted on his DD 214, was as 
a strategic aircraft maintenance specialist.

The Veteran's service medical records contain no evidence of 
hearing impairment by VA standards.  Rather, his enlistment 
examination in August 1985 as well as examinations in August 
1987 and February 1989 indicate hearing within normal limits.  
In addition, the April 2009 VA audiology examination report 
notes no significant hearing threshold shift during military 
service.  

Post-service, although private treatment records reflect 
complaints of bilateral ear pain in August 1996 (as a result 
of the Veteran diving into a pond and his left ear popping), 
there is no evidence indicating private or VA treatment for 
hearing loss.

On the authorized audiological evaluation in April 2009, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
60
70
LEFT
60
55
70
80
90

Speech audiometry revealed speech recognition ability of 80 
percent in each ear.  

Upon consideration of the Veteran's in-service audiological 
testing, the examiner concluded that the Veteran's current 
bilateral hearing loss is not caused by or a result of in-
service acoustic trauma.  The examiner explained that this 
opinion is based on the service treatment record evidence 
which was silent for hearing loss or significant hearing 
threshold shift.  

As there is no competent evidence showing that hearing loss 
was manifest to a degree of 10 percent or more during the 
first year following the Veteran's separation from service, 
service connection on a presumptive basis is not warranted.  
See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board acknowledges that the Veteran was likely exposed to 
noise trauma while in service; however, there is no competent 
medical evidence of record showing a nexus between the in-
service noise exposure and his currently diagnosed bilateral 
hearing loss.  Rather, in April 2009, the VA examiner 
specifically found that there was no relationship between the 
Veteran's service and his hearing loss.  Accordingly, the 
criteria for service connection for right ear hearing loss 
have not been met.  

Tinnitus

The Veteran also contends that his currently diagnosed 
bilateral tinnitus was incurred in service due to noise 
trauma.

The Veteran's service medical records contain no complaints 
of, or treatment for, tinnitus.  Post-service, there is no 
evidence indicating private or VA treatment for tinnitus.

In fact, the only mention of tinnitus in the medical evidence 
of record is in the March 2009 VA examination report for ear 
disease and the April 2009 VA audiological examination 
report.  These examination reports note that the Veteran 
reports that he began experiencing tinnitus about 20 years 
previously, during his period of active duty service.  

The April 2009 audiological examination report notes that 
there was no complaint or diagnosis of tinnitus in the 
service treatment records and concludes that the Veteran's 
current tinnitus is not caused by or a result of in-service 
acoustic trauma.  

The Board acknowledges that the Veteran was likely exposed to 
noise trauma in service; however, there is no competent 
medical evidence of record showing a nexus between the in-
service noise exposure and his currently diagnosed tinnitus.  
Moreover, the April 2009 VA examiner specifically found that 
there was no relationship between the Veteran's service and 
his tinnitus.  Accordingly, the criteria for service 
connection for tinnitus have not been met.  

Plantar Fasciitis

In his notice of disagreement, the Veteran claims that he was 
allowed into the service with left heel pain and, due to his 
job in the military (standing for long periods on concrete) 
his condition was aggravated.  Alternatively, during his 
Travel Board hearing, the Veteran claimed that his feet were 
ruined as a result of wearing cheap military issued boots and 
working on concrete 12 to 16 hours per day.  

Review of the service treatment records reveals that, on 
enlistment examination in August 1985, the Veteran's feet 
were clinically normal and he reported no history of foot 
trouble.  In addition, none of the service medical records 
indicate a diagnosis of, or treatment for, impairment of the 
feet.  Thus, the presumption of soundness applies.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is no 
contemporaneous medical evidence of record here to support 
the conclusion that the Veteran had a left foot disorder 
prior to beginning his service.  Thus, the presumption of 
soundness upon entrance into service has not been rebutted.

Relevant post-service medical records indicate that the 
Veteran's foot complaints have been diagnosed as left plantar 
fasciitis.  Specifically, the earliest post-service complaint 
of left foot impairment is a February 2006 private treatment 
report which notes that the Veteran sought treatment for left 
heel pain which had been going on for about a year and he was 
unaware of any inciting incident or injury.  The diagnosis 
was chronic plantar fasciitis of the left heel.

In addition, the April 2009 VA examination report also 
included a diagnosis of left plantar fasciitis, status post 
surgical release.  The examiner noted no functional 
impairment and concluded that it was not present in service 
and was not caused by, related to, or worsened beyond natural 
progression by military service.  In addition, the examiner 
also noted an incidental finding on X-ray of plantar spur 
which also caused no functional impairment and was not caused 
by, related to, or worsened beyond natural progression by 
military service.

Although the Veteran initially claimed service connection for 
bilateral plantar fasciitis, his notice of disagreement and 
substantive appeal were with respect to the left heel only.  
Nevertheless, it is noted that the earliest post-service 
medical evidence of a right foot disorder is a November 2004 
private treatment report which notes that the Veteran came to 
be cleared for surgery because he was going to have a 
procedure to relieve the plantar fasciitis on his right foot.  
Significantly, the April 2009 report of VA examination 
includes diagnoses of no objective evidence to support a 
diagnosis of right plantar fasciitis.  The examiner also 
noted that an incidental finding on X-ray of plantar spur 
caused no functional impairment and was not caused by, 
related to, or worsened beyond natural progression by 
military service.  

That the Veteran currently has left foot plantar fasciitis is 
not in dispute.  Rather, the question to be resolved is 
whether this disability can be related to his period of 
service from 1986 to 1990.  For the Veteran to prevail on his 
claim, he must either show continuity of symptomatology 
(i.e., that he has documented left plantar fasciitis since 
1990) or a medical opinion linking his current left plantar 
fasciitis to events in service.

That has not occurred in this case.  There is no evidence of 
record showing a diagnosis of plantar fasciitis, or 
complaints of any other foot impairment, of either extremity 
upon discharge from service.  Moreover, while the Veteran 
claims left foot impairment since service, the initial 
competent post-service medical evidence of left foot 
impairment is not until 2006.  As such, little probative 
value attaches to his contentions that his left plantar 
fasciitis had its initial onset during service.  In fact, the 
lengthy period without post-service treatment (e.g., until 
the 2006, approximately 16 years after separation from 
service) weighs heavily against the claim.  Maxon v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no 
opinion which provides a nexus between service and current 
left foot impairment.  To the contrary, the only competent 
medical opinion of record concludes that left plantar 
fasciitis was not present in service and was not caused by, 
related to, or worsened beyond natural progression by 
military service.  

In addition, since there is no objective indication of left 
knee degenerative joint disease (arthritis) within one year 
after service, the Veteran is not entitled to application of 
the presumptive provisions either.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Arthritis, 
incidentally, must be objectively confirmed by X-ray.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, the criteria 
for service connection for chronic plantar fasciitis, left 
heel, is not met..

Left Knee

The Veteran's written communications and hearing testimony 
reflect his contention that his left knee disorder is the 
result of having to shift his weight because of his left 
heel.  Thus, the Veteran claims entitlement to service 
connection for a left knee disorder secondary to his plantar 
fasciitis, left heel.

In this regard, as noted above, secondary service connection 
may be granted for a disability which is proximately due to 
or the result of an established service connected disorder.  
38 C.F.R. § 38 C.F.R. § 3.310.  Secondary service connection 
includes instances in which an established service connected 
disorder results in additional disability of another 
condition by means of aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Since, as noted above, service connection for plantar 
fasciitis, left heel, is denied, there is no basis for 
awarding service connection for disability as secondary to 
plantar fasciitis, left heel.

As to direct service connection, the service medical records 
are negative for any complaint, treatment, or diagnosis of a 
left knee disorder.  Rather, a November 2007 private 
treatment report notes that the Veteran reported having 
fallen two months previously at work and complained of having 
problems with the knee since this fall.  Moreover, the April 
2009 report of VA examination includes a diagnosis of left 
knee degenerative joint disease and an opinion that this 
disorder was not present in service and it is not caused by, 
related to, or worsened beyond natural progression as a 
result of military service.  As there is no medical evidence 
of record that shows a relationship between the Veteran's 
left knee degenerative joint disease and his active military 
service, his claim in this regard must be denied.

Hypertension

The Veteran's August 2008 hearing testimony reflects his 
recollection that he was told that he had elevated blood 
pressure upon enlistment examination.  In addition, his 
hearing testimony and written communications reflect his 
contention that he had elevated blood pressure readings 
throughout his military career, to include a five day blood 
pressure evaluation.  The Veteran's April 2009 report of VA 
examination reflects his recollection of being diagnosed with 
hypertension on his initial physical examination in service 
and that nothing was done about it.   

Review of the service medical records reveals that the 
Veteran reported a history of high or low blood pressure upon 
enlistment examination in August 1985.  The physician's 
summary portion of this Report of Medical History notes that, 
in connection with a 1984 examination for football, the 
Veteran was told that he had high blood pressure; however, 
subsequent readings by his physician were normal and there 
was no diagnosis or treatment.  In addition, although the 
service treatment records include a report of Five Day Blood 
Pressure Check in August 1987, these records are silent with 
respect to diagnosis of or treatment for hypertension.  Thus, 
the presumption of soundness applies with respect to 
hypertension as well.  See Miller v. West, 11 Vet. App. 345, 
348 (1998).  There is no contemporaneous medical evidence of 
record here to support the conclusion that the Veteran had 
hypertension prior to beginning his service.  Thus, the 
presumption of soundness upon entrance into service has not 
been rebutted.

Relevant post-service medical records indicate that the 
Veteran is taking medication for diagnosed hypertension.  In 
addition, although the April 2009 report of VA examination 
reflects his recollection that he was finally put on 
medication for hypertension in 1990 or 1991, a May 2004 
private treatment report notes that the Veteran has had 
elevated blood pressure in the office before but he has never 
been treated for high blood pressure before.  This treatment 
report reflects the initial post-service assessment of 
hypertension.  

In addition, the April 2009 report of VA examination includes 
a diagnosis of hypertension and a conclusion that 
hypertension was not present in service and is not caused by, 
related to, or worsened beyond natural progression by 
military service.  

That the Veteran currently has hypertension is not in 
dispute.  Rather, the question to be resolved is whether this 
disability can be related to his period of service from 1986 
to 1990.  For the Veteran to prevail on his claim, he must 
either show continuity of symptomatology (i.e., that he has 
documented hypertension since 1990) or a medical opinion 
linking his current hypertension to events in service.

That has not occurred in this case.  There is no evidence of 
record showing a diagnosis of hypertension upon discharge 
from service.  Moreover, while the Veteran claims initial 
onset of hypertension during his period of active duty 
service, the initial competent post-service medical evidence 
of hypertension is not until May 2004.  As such, little 
probative value attaches to his contention that his 
hypertension started during his period of active duty 
service.  Moreover, there is no evidence showing hypertension 
within one year of service (to trigger the application of the 
legal presumption of service connection for chronic disease).  
In fact, the lengthy period without post-service treatment 
(e.g., until the May 2004, more than 14 years after 
separation from service) weighs heavily against the claim.  
Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
while post-service medical records report treatment for 
hypertension, they do not attribute the disorder to the 
Veteran's period of service.  To the contrary, the only 
competent medical opinion of record, the April 2009 report of 
VA examination, concludes that hypertension was not present 
in service and was not caused by, related to, or worsened 
beyond natural progression by military service.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hypertension.  Service connection is not 
warranted, and the appeal is denied.

Puncture Wound

The Veteran's notice of disagreement reflects his contention 
that, as a result of in-service puncture wound to his scalp 
(head injury), he continues to seek treatment for migraines.  
In addition, during his August 2008 hearing, the Veteran 
reported that, as shown on MRI (magnetic resonance imaging) 
examination, he now has a cyst under the scar.  

In this regard, it is noted that private treatment records 
include a September 2006 MRI report which includes an 
impression of stable MR brain scan demonstrating no change in 
size or appearance of the posterior midline arachnoid cyst or 
bilateral choroid plexus cysts.  However, there is no 
competent medical of record which attributes these findings 
to the Veteran's in-service puncture wound to the scalp.  

Service treatment records confirm that the Veteran sustained 
a one centimeter puncture wound to the scalp in September 
1988 when he backed into a wheel well door on the flight 
line.  

The April 2009 report of VA examination reflects there is no 
documentation to support a connection between the benign 
arachnoid cyst and the treated and resolved puncture wound in 
1988.  The diagnoses include puncture wound, scalp, resolved.  
In addition, the examiner noted that there was no scarring, 
no residual, and this incident is not related to or cause of 
benign arachnoid cyst in brain.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for residuals of a puncture wound, scalp (claimed 
as head injury).  Service treatment medical records reflect 
that the puncture wound was treated and resolved without 
residual disability and post-service medical reports do not 
indicate a diagnosis, or treatment, of residuals of a 
puncture wound.  To the contrary, the April 2009 report of VA 
examination includes the opinion that the puncture wound 
resolved without residual, to include scarring, and is 
unrelated to the benign arachnoid cyst in the brain. In the 
absence of a present disability, there can be no valid claim, 
and the appeal must be denied.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Miscellaneous

With respect to the Veteran's contentions that his hearing 
loss, tinnitus, left plantar fasciitis, left knee disorder, 
and hypertension are related to period of active duty service 
and that he currently experiences residuals of in-service 
puncture wound to the scalp manifested by migraine headaches 
and benign arachnoid cyst in the brain, it is noted that the 
Court has held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the Veteran is 
capable of observing symptoms such as diminished hearing, 
ringing in the ears, left foot and left knee impairment, and 
headaches; however, the Veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of his right ear hearing loss, tinnitus, plantar fasciitis 
left heel, left knee disorder, hypertension, or residuals of 
puncture wound to the scalp.  Accordingly, the claims for 
service connection for these disorders must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  As the 
preponderance of the evidence is against these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for hearing loss, right 
ear, is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for plantar fasciitis, left 
heel, is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a puncture wound, scalp 
(claimed as head injury), is denied.


REMAND

In the December 2008 remand, the Board directed that the 
RO/AMC conduct an additional search for clinical, hospital, 
and emergency room records for January and February 1988 for 
treatment of ruptured ear drums.  However, review of the 
claims file reflects that such development has not yet been 
accomplished.  Accordingly, the claim for service connection 
for residuals of punctured right ear drum must be remanded 
once again for the RO/AMC to search for the requested 
evidence as instructed by the December 2008 Board remand.  

In addition, it is noted that although the Veteran was 
afforded a VA ear disease examination in March 2009, the 
examiner never received the Veteran's claims file and, 
determining that the claims file is really not necessary for 
the evaluation, the examiner proceeded to prepare his report 
without having seen the claims file.  Review of the opinion 
provided by the examiner reflects that he relies on a medical 
history of ear injury which is not support by the competent 
medical evidence available for review in the claims file.  
Moreover, the December 2008 Board remand specifically 
instructed that the determinations be made based upon 
examination of the Veteran and "review of his pertinent 
medical history."  

The Board is therefore required by law to remand the claim 
for specific compliance by the RO/AMC.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (Holding that compliance by the 
Board or the RO with remand directives is neither optional 
nor discretionary, and where the remand orders of the Board 
or the Courts are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Conduct an additional search for 
clinical, hospital, and emergency room 
records for January and February 1988 for 
treatment of ruptured ear drums, with 
specific emphasis being placed upon 
obtaining the emergency room report, the 
nursing notes, and any follow-up treatment 
notes.  If no records are available, it 
should be so stated, with an explanation 
as to what attempts were made to obtain 
the requested records.

2.  AFTER the above development has been 
accomplished to the extent possible, refer 
the Veteran's claims file to the examiner 
who conducted the March 2009 ear disease 
examination and request that this 
examination report be supplemented to 
include opinion based on a review of the 
Veteran's pertinent medical history.  
Specifically, the examiner is requested to 
review the Veteran's claim file and this 
remand and to express an opinion as to 
whether the Veteran has any residual(s) of 
a rupture of the right eardrum.  If so, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (meaning 50 percent or more 
probable) that the Veteran incurred the 
ruptured right ear drum as a result of his 
period of active duty service, to include 
service as Flying Class III - Crew Chief.  
A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
explained.  The factors upon which any 
medical opinion is based must be set forth 
for the record.

3.  To avoid another remand, ensure that 
all requested action has been completed 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with the 
claims file since the last Supplemental 
Statement of the Case.  The Veteran and 
his representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


